Title: To George Washington from Colonel Stephen Moylan, 22 January 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Middletown [Conn.] 22d Jany 1780
          
          there is at Last a path made from East Haddam to Colchester, by which rout I shall march of[f] the Regiment this day. we have an exceeding cold day, and the Regiment So very badly off for

under cloaths that they are much to be pitied. if the Quarters are So bad as represented to me, it will be much to be Lamented that the whole has been orderd thither—Major Tallmadge informs me that a part of the 2d will march this day by way of Bolton—and the remainder the 24th the Dismounted of that Regiment are to remain at Weathersfield, as it will be impossible to quarter them at Colchester, this is don at the request of Mr Hubbard, who acknowledges that the men cannot be quarterd any where convenient to the Stables.
          Captain Pike, & Captain Craig are going to recruit for the Regiment. if your Excellency will be pleasd to order them Some money for that purpose, they will account for the Same—as there are Severall of the officers now absent and my books in New Jersey I have desired Capt. Pike to make out the Arrangement of the Regiment from the Paymasters book, and Lay the Same before your Excellency or the Board of War as you may please to order—Major Talmadge is the oldest Major, and if Lt Col. White is promoted to the 1st Regiment, he must in course come into the 4th Captain Bull of the 2d is the oldest Captain and is entitled to the first Majority Fauntleroy & Hopkins are I believe next for preferment, their Commissions are of the Same date, 21st Jany 1777—Fauntleroy was first appointed, and by the inclosed you will See Captain Hopkins pretentions. I have the honor to be with the greatest respect Dear Sir your most Ob. H. Servt
          
            Stephen Moylan
          
        